Deutsche Investment Management Americas Inc. One Beacon Street Boston, MA 02108 August 14, 2015 VIA EDGAR United States Securities and Exchange Commission Division of Investment Management treet, N.E. Washington, D.C. 20549 Attn:Ms. Marianne Dobelbower RE: Deutsche High Income Opportunities Fund, Inc. (the “Fund”) (File No. 811-21949) Proxy Statement on Schedule 14A under the Securities Exchange Act of 1934 Dear Ms. Dobelbower: This letter is being submitted in response to the comments of the Staff of the Securities and Exchange Commission (the “SEC”) received via telephone on July 30, 2015 with regard to the above-noted Proxy Statement filed with the SEC on July 23, 2015. The Staff’s comments are restated below followed by the Fund’s responses. 1. Comment:In the introductory paragraph to the discussion regarding Proposal II, please include additional disclosure regarding the basis for the Board’s selection of March 30, 2018 as the date by which the Fund will be liquidated. Response:Additional disclosure has been added to the background section in response to the Staff’s comment. 2. Comment:In the background section to the discussion regarding Proposal II, please include additional disclosure regarding the reasons why the Fund’s shares have been trading at a discount to their net asset value. Response:The Fund has not added any additional disclosure in response to the Staff’s comment.The Fund notes that while many studies have examined closed-end fund discounts, including a study by the Staff of the SEC, no specific reasons for closed-end fund discounts have been conclusively identified. 3. Comment: Please confirm whether the Fund’s proxy solicitor, Georgeson, Inc. is an affiliated entity. Response:Georgeson, Inc. is not an affiliated entity of the Fund or DIMA. 4. Comment:In the background section to the discussion regarding Proposal II, please add additional disclosure regarding what information the Board considered in concluding that the Fund’s stockholders would likely support Bulldog’s proposal. Response:Additional disclosure has been added in response to the Staff’s comment. 5. Comment: In the background section to the discussion regarding Proposal II, please add disclosure regarding how many other funds are covered under the Standstill Agreement with Bulldog. Response:Additional disclosure has been added in response to the Staff’s comment. 6. Comment: In the background section to the discussion regarding Proposal II, please add disclosure regarding the Board’s basis for determining to recommend that the Fund be liquidated by March 30, 2018. Response:Additional disclosure has been added in response to the Staff’s comment. 7. Comment: In the Board considerations section to the discussion regarding Proposal II, please clarify in the first bullet, the specific benefits that preserving the closed-end structure provides to the Fund’s stockholders. Response:Additional disclosure has been added in response to the Staff’s comment. 8. Comment: Under the discussion of the Independent Registered Public Accounting Firm for the Fund, clarify whether EY performed any of “audit relatedservices”. Response:EY did not perform any “audit related services.” If you have any questions regarding the foregoing, please do not hesitate to call me at (617) 295-2572. Very truly yours, /s/John Millette John Millette Director and Senior Counsel cc:John Marten, Vedder Price P.C.
